DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 	Claims 1-20 are pending 
	Claims 1-20 are rejected under 35 USC § 103

Information Disclosure Statement
The IDS submission on 12/30/2019 has been reviewed. Two references fail to comply with 37 CFR 1.98(b)(5) and have thus not been considered. Recall from MPEP 609.04(a) that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication.” Examiner notes that the total number of pages (e.g. “110 pages”) is not an indication of the relevant pages. Also, month was missing in one publication.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1-6, 8-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Canepa et al. (US 20140325117 A1) in view of Hale et al. (US 5502836 A)
		Regarding Claim 1, Canepa discloses A method comprising:
receiving a request to write data at a virtual location (Canepa: [0097] “.. a plurality of host writes are received by an I/O device, such as an SSD. Each of the host writes comprises a respective logical block address (LBA) in a logical block address space and respective data. ..”. Logical address/location is similar to virtual address/location.);
writing the data to a physical location on a persistent storage device (Canepa: [0097] “.. a plurality of host writes are received by an I/O device, such as an SSD. .. For each of the host write command .., the I/O device determines corresponding map information comprising a respective physical location in a non-volatile memory of the I/O device for the respective data” ); and 
recording a mapping from the virtual location to the physical location (Canepa: [0095] “.. when a host write arrives at the SSD, an LBA of the write is associated via the two-level map with a corresponding second-level map entry, the corresponding second-level map entry is updated with a determined physical location in the non-volatile memory to store data of the host write..”. Canepa: [0062] “.., each of the second-level map entries associating a logical block address in a logical block address space with a physical location in a non-volatile memory of the I/O device ..”. Updating the map entry is similar to recording the mapping and logical block address LBA is similar to virtual location);
However Canepa does not explicitly teaches physical location corresponding to a next free block in a sequence of blocks on the persistent storage device.
Hale discloses wherein the physical location corresponds to a next free block in a sequence of blocks on the persistent storage device (Hale: Col 8, line 11-14: “The next-free pointer maintains the position of the next-free location to receive a data block, and the next-block pointer maintains the position of the next data block to be relocated. These pointers are . ).
Both Canepa and Hale represent works within the same field of endeavor, namely non-volatile/persistent memory management. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Canepa in view of Hale as it represents a combination of known prior art elements according to known methods (storage management system of Canepa selecting next free sequence of physical blocks for next write to non-volatile/persistent memory of Hale) to yield a high-performance approach of writing data to an array of persistent/non-volatile storage devices, since the read--modify--write cycle of some conventional write approaches may be avoided  (see also Hale col 8, line 11-14).
The reasons for obviousness regarding claims 2-6, 10-12, and 16-20 are the same as those applied for claim 1 above.


Regarding Claims 19, Canepa discloses A system comprising: 
one or more processors (Canepa FIG. 1 CPU 171); and 
a memory (Canepa: FIG. 1 CPU CORE 172, [0041] “..The CPU core 172 includes instruction and/or data caches and/or memories. .., the instruction memory contains instructions to enable the CPU core 172 to execute software ..”); 
The remaining limitations of this system claim corresponds to the limitations in method claim 1 and is rejected for the same reasons mutatis mutandis.


Regarding Claim 20, this is the non-transitory computer-readable media claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis.


Regarding Claim 2, Canepa/Hale discloses, The method of claim 1, wherein the virtual location and the physical location are not correlated (Canepa: [0019] “.. virtual location is mapped to physical location ..”. There are no prior correlation between virtual and physical addresses. Any virtual location can point (map) to any physical location and hence the two location has no prior established mutual relationship before mapping. ).


	Regarding Claim 3, Canepa/Hale discloses, The method of claim 1, wherein the physical location is determined by a head counter. (Canepa: [0100] The step 971 generally comprises maintaining a first-update-ordered list of the updated second-level map pages. The step 973 generally comprises maintaining a head pointer to an oldest one of the updated second-level map pages. The step 975 generally comprises maintaining a tail pointer to a youngest one of the updated second-level map pages.


	Regarding Claim 4, Canepa/Hale discloses, The method of claim 3, further comprising:
after writing the data to the physical location, updating the head counter (Hale: Col 8, line 11: “The next-free pointer maintains the position of the next-free location to receive a data block, and the next-block pointer maintains the position of the next data block to be relocated. These pointers are advanced after each transfer of a data block, as is further explained herein”. The next-free pointer is similar to head counter.).


	Regarding Claim 5, Canepa/Hale discloses, The method of claim 1, further comprising:
receiving one or more requests to write further data to corresponding virtual locations; wherein the data and the further data form a data stream (Canepa: [0100] “.. The step 979 generally comprises incrementing the timestamp according to a count of the number of host write commands .. and/or a number of user (or recycling) data writes to a data band in the NVM..”. Canepa: [0059] “.. A stream generally represents a band managed such that, within the band, information is written to NVM in a same order that the information is presented for writing into NVM ... information that is written to a band that is managed as a stream is streamed into the NVM in a FIFO-like fashion, organized in time order”.).


	Regarding Claim 6, Canepa/Hale discloses, The method of claim 1, wherein writing the data to a second location occurs without performing a read from the persistent storage device (Canepa: [0059] “.. A stream generally represents a band managed such that, within the band, information is written to NVM in a same order that the information is presented for writing into NVM ... information that is written to a band that is managed as a stream is streamed into the NVM in a FIFO-like fashion, organized in time order”. Here a series of write happens and for every write the next one in order can be considered second write to second location and no read is associated/performed for any of these writes.).


Regarding claim 8 Canepa/Hale discloses, the method of claim 1, further comprising: determining that a garbage collection condition is met (Canepa: [0040] “.., the recycler module 151 performs garbage collection. .. The recycler module 151 is enabled .. to make unused portions of non-volatile memory devices 192 available for writing by erasing them…”).

	Regarding claim 9 Canepa/Hale discloses, the method of claim 8, wherein the garbage collection condition comprises one or more of:
	[ a number of gaps on the persistent storage device exceeds a predetermined threshold; an activity level of the persistent storage device falls below a threshold; 
a free capacity of the persistent storage device falls below a threshold;] or
a time period has passed (Canepa: [0095] “..Periodically, the saved second-level map pages are garbage collected..”).


	Regarding Claim 10, Canepa/Hale discloses, The method of claim 8, further comprising, in response to determining that a garbage collection condition is met:
determining a block at the tail of the sequence of blocks (Canepa: [0040] “..The recycler module 151 is enabled to determine which portions of the non-volatile memory devices 192 are actively in use, such as by scanning a map maintained by map 141,..” Canepa [0083] discloses map 141 containing first and second level mapper (FLM/SLM) and Canepa [0100] discloses head pointer pointing the oldest mapped data and hence gets picked up by recycler while scanning the FLM/SLM. Canepa’s head pointer is similar to Applicant’s the tail of the sequence block.);
writing the data at the block to the head of the sequence of blocks (Hale: Col 8, line 11: “The next-free pointer maintains the position of the next-free location to receive a data block”. Next free location to receive a data block is similar to the head of the sequence for writing the data where the next-free pointer is similar to the head. ); and 
updating the mapping based on the writing (Canepa: [0095] “.. when a host write arrives at the SSD, an LBA of the write is associated via the two-level map with a corresponding second-level map entry, the corresponding second-level map entry is updated with a determined physical location in the non-volatile memory to store data of the host write..”);


	Regarding Claim 11, Canepa/Hale discloses, The method of claim 1, wherein writing the data to a physical location on a persistent storage device comprises:
writing the data to a physical location on a persistent storage device, the physical location corresponding to a block within a stripe, the stripe comprising corresponding a plurality of blocks, each block being a physical location on each of a plurality of persistent storage device (Canepa: [0059] “..an R-block generally represents a collection of NVM blocks (e.g. one block from each NVM die in an SSD, NVM locations within the blocks being written in a striped fashion)...”. Canepa: [0076] “..FIG. 5 ..” an R-block generally represents a collection of NVM blocks (e.g. one block from each NVM die in an SSD, NVM locations within the blocks being written in a striped fashion). A band generally represents a collection of R-blocks that information is serially written into”. Canepa: [0077] “Each NVM device (e.g., any one of the devices 194a, 194b, . . . , and 194n) provides storage organized as a plurality of NVM blocks .. Reads and/or writes of information in the devices are performed according to an order.”).


	Regarding Claim 12, Canepa/Hale discloses, The method of claim 11, further comprising:
determining that a predetermined number of blocks within the stripe have been written (Canepa: [0032] “.. the ECC module 161 implements .. an low-density parity check .. any error detecting and/or correcting code..”. Implementing parity check includes determining new data is written and needs generation of ECC.);
calculating parity corresponding to the data written to the predetermined number of blocks within the stripe (Canepa: [0032] “.. the ECC module 161 implements .. an low-density parity check .. any error detecting and/or correcting code..”.  Canepa: [0031] “..the buffer 131 has .. an ECC-X module 135 used to provide a higher-level error correction function.. An example of a higher-level error correction function is a RAID-like capability, where redundancy is at a non-volatile memory device ..”.  RAID like ECC is obtained when parity or other error correction code is applied on data blocks in a stripe. ECC module 161 or ECC-X module 135 are inside buffer 131.). 
); and
writing the parity data in one or more blocks within the stripe (Canepa: [0032] “.. the ECC module 161 implements .. an low-density parity check .. any error detecting and/or correcting code..”. Implementing parity check includes generating and writing the parity data and using it when needed. ).


	Regarding Claim 16, Canepa/Hale discloses, The method of claim 1, wherein recording a mapping from the virtual location to  the physical location comprises:
identifying a mapping from the virtual location to a previous physical location (Canepa: [0095] “.. when a host write arrives at the SSD, an LBA of the write is associated via the two-level map with a corresponding second-level map entry, the corresponding second-level map entry is updated with a determined physical location in the non-volatile memory to store data of the host write..”, Updating the map entry is similar to recording the mapping and determining physical location is similar to identifying a mapping for the logical/virtual location to a physical location and the physical location that exists can be considered as a previous physical location); and
updating the mapping to record a mapping from the virtual location to the physical location (Canepa: [0095] “.. LBA of the write is associated via the two-level map with a corresponding second-level map entry, the corresponding second-level map entry is updated with a determined physical location in the non-volatile memory to store data of the host write..”. Canepa: [0062] “.., each of the second-level map entries associating a logical block address in a logical block address space with a physical location in a non-volatile memory of the I/O device ..” LBA is similar to virtual location.).


	Regarding Claim 17, Canepa/Hale discloses, The method of claim 16, further comprising:
recording the block corresponding to the previous physical location as dirty Marking a physical location unused is similar to marking/recording it as dirty.).


	Regarding Claim 18, Canepa/Hale discloses, The method of claim 1, further comprising:
writing a duplicate of the data to a subsequent physical location (Canepa: [0003] “.. (SSDs) .. use garbage collection (or recycling) to reclaim free space created when an logical block address (LBA) is over-written with new data (rendering a previous physical location associated with that LBA unused)”. Over-writing LBA indicates a second write to the same LBA and is similar to modifying or duplicating the data pointed to by LBA and marking the corresponding physical location associated with that LBA as ‘previous physical location’ indicates that the new data is written to another/subsequent physical location. ).


Claims 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Canepa/Hale as applied to claim 1 above, and further in  view of Moss et al. (US 20130067174 A1)
Regarding claim 7 Canepa/Hale teaches all the limitation of claim 1.
However, neither one of Canepa or Hale explicitly teaches calculating and recording a checksum for the data associated with the persistent storage device.
	Moss discloses, The method of claim 1, further comprising: 
	calculating a checksum for the data (Moss: [0002] “.. the data is stored on the storage devices according to an error detection scheme involving a verifier (e.g., a parity bit or checksum) computed for respective data sets..”.); and
recording the checksum in metadata associated with the persistent storage device (Moss: [0002] “.. in the context of storing a data set comprising a set of bits, an exclusive OR (XOR) operation may be applied to the bits, resulting in a parity bit that may be stored and associated with this data set...”).
Canepa/Hale and Moss all represent works within the same field of endeavor, namely non-volatile/persistent memory management. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Canepa/Hale in view of Moss as it represents a combination of known prior art elements according to known methods (storage management system of Canepa/Hale computing and storing checksum as done by Moss) to yield a more reliable and more secure memory management system (see also Moss [0002], [0023])

Regarding claim 13 Canepa/Hale teaches all the limitation of claim 12.
However, neither one of Canepa or Hale explicitly teaches retrieving the checksum and verifying it.
		Moss discloses, The method of claim 12, further comprising: 
	retrieving a checksum for the retrieved data  (Moss: [0002] “.. the data is stored on the storage devices according to an error detection scheme involving a verifier (e.g., a parity bit or checksum) computed for respective data sets ... When the data set is later read, another XOR operation may be applied thereto, and the result may be compared with the parity bit. A change of any one bit results in a mismatch of these XOR computations, indicating that the data has been incorrectly stored, altered, or incorrectly read..”. To compare the checksum computed after a data read with the checksum that was computed and stored before old checksum needs to be retrieved.); 
	calculating a checksum for the retrieved data (Moss: [0002] “..When the data set is later read, another XOR operation may be applied thereto (calculating checksum again with newly read data), and the result may be compared with the parity bit. ..”); and
comparing the calculated checksum with the retrieved checksum (Moss: [0002] “..When the data set is later read, another XOR operation may be applied thereto, and the result may be compared with the parity bit..”).
Canepa/Hale and Moss all represent works within the same field of endeavor, namely non-volatile/persistent memory management. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Canepa/Hale in view of Moss as it represents a combination of known prior art elements according to known methods (storage management system of Canepa/Hale computing and storing checksum as done by Moss) to yield a more reliable and more secure memory management system (see also Moss [0002], [0023])

	Regarding claim 14 Canepa/Hale teaches all the limitations of claim 11.
	However, neither one of Canepa or Hale explicitly teaches reconstructing data in missing blocks, writing it to the head and update mapping.
	Moss discloses, The method of claim 11, further comprising: determining that a block of a stripe is missing;
reconstructing the data at the missing block from one or more other blocks in the stripe (Moss: [0023] “.. in a RAID 4 .. if any one of the hard disk drives completely fails, it may be replaced with a replacement hard disk drive, and the data on the failed hard disk drives may be reconstructed using the data stored on the remaining hard disk drives. For example, .. the data stored on a failed one of the other hard disk drives may be reconstructed through the use of the available data sets and the XOR parity value”.); 
writing the data to the head of the sequence of blocks (Moss: [0023] “.. if any When a drive fails and the failed data is reconstructed and stored again then a new(or fixed) good drive replaces the failed one and the data is written to that drive stripe by stripe and for each write, the write pointer should point to the appropriate block of that stripe which is similar to the head of the sequence of blocks.); and
updating the mapping based on the writing (Canepa: [0095] “..the corresponding second-level map entry is updated with a determined physical location in the non-volatile memory to store data of the host write..”, Each write involves a logical to physical mapping and for all new mapping the map table is updated).
Canepa/Hale and Moss all represent works within the same field of endeavor, namely non-volatile/persistent memory management. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Canepa/Hale in view of Moss as it represents a combination of known prior art elements according to known methods (storage management system of Canepa/Hale reconstructing/repairing data in failed drive, storing data at the head by Moss) to yield a more fault tolerant memory system (see also Moss [0002], [0023])


	Regarding claim 15 Canepa/Hale teaches all the limitation of claim 11.
	However, neither one of Canepa or Hale explicitly teaches determining a persistent storage is unavailable and writing it to a different storage device.
	Moss discloses, The method of claim 11, further comprising:
determining that a persistent storage device among the plurality of persistent storage devices is unavailable (Moss: [0023] “.. in a RAID 4 .. if any one of the hard disk drives completely fails (hence becomes unavailable), it may be replaced with a replacement ); and
wherein writing the data to a physical location on a persistent storage device comprises: writing the data to a physical location on a different one of the persistent storage devices (Moss: [0023] “.. in a RAID 4 .., it may be replaced with a replacement hard disk drive, ..”).
Canepa/Hale and Moss all represent works within the same field of endeavor, namely non-volatile/persistent memory management. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Canepa/Hale in view of Moss as it represents a combination of known prior art elements according to known methods (storage management system of Canepa/Hale determining failed drive and storing data to another non-faulty drive by Moss) to yield a more fault tolerant memory system (see also Moss [0002], [0023])


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Canepa/Hale as applied to claim 1 above, and further in  view of Ebsen et al. (US 10739996 B1).
	Regarding claim 9 Canepa/Hale discloses, the method of claim 8, wherein the garbage collection condition comprises one or more of:
	[ a number of gaps on the persistent storage device exceeds a predetermined threshold; an activity level of the persistent storage device falls below a threshold; 
a free capacity of the persistent storage device falls below a threshold;] or
a time period has passed (Canepa: [0095] “..Periodically, the saved second-level map pages are garbage collected..”).	While, Canepa/Hale teach the performance of garbage collection based on need (i.e. periodically when conditions are met) as required by antecedent claim 8; but do not disclose performing garbage collection in response to the other conditions required by the claim. 
	Ebsen however teaches wherein the garbage collection condition comprises one or more of: 
	a number of gaps on the persistent storage device exceeds a predetermined threshold (Ebsen: Col 11, line24-26: The GCM may analyze the valid LBAs of the selected blocks to determine a longest sequence of consecutive or near-consecutive LBAs (e.g.  having  gaps in an LBA range of  LBAs or fewer) stored to different blocks. ..”.);
an activity level of the persistent storage device falls below a threshold (Ebsen: col 6, line 15-18: “..The data selection for operations 410 may be initiated in response to various triggers, such as. .., during an idle period when host commands are not being processed,”);
a free capacity of the persistent storage device falls below a threshold (Ebsen: col 6, line 15-21: “..The data selection for operations 410 may be initiated in response to various triggers, such as. .., or a selected quantity of data has been stored since a previous invocation of garbage collection or reorganization..”. The quantity of data stored will indicate the remaining free capacity of the device.); 
Canepa/Hale and Ebsen all represent works within the same field of endeavor, namely non-volatile/persistent memory management. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Canepa/Hale in view of Ebsen as it represents a combination of known prior art elements according to known methods (storage management system of Canepa/Hale detecting one or more garbage collection conditions and triggering a garbage collection event when a condition is met as taught by Ebsen) to yield a better reuse of storage area with optimal service interruption producing a more efficient memory system (see also Ebsen col 6 line 15-21, col 11 line 20-26).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 20190138445 A1): Teaches a mapping table updating method, a memory control circuit unit and a memory storage device. BOITEI (US 20170228313 A1): Teaches a method and system for optimizing garbage collection in a storage device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




02/13/2021

/M.S.H/Examiner, Art Unit 2138      
                             
/William E. Baughman/Primary Examiner, Art Unit 2138